IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

ARAMARK/ACE USA             AND     NOT FINAL UNTIL TIME EXPIRES TO
SEDGWICK CMS,                       FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellants,
                                    CASE NO. 1D16-979
v.

JERRY ANDERSON,

      Appellee.


_____________________________/

Opinion filed October 5, 2016.

An appeal from an order of the Judge of Compensation Claims.
Edward R. Almeyda, Judge.

Date of Accident: March 19, 2010.

James H. Wyman of Hinshaw & Culbertson LLP, Coral Gables, for Appellants.

Bram J. Gechtman of the Law Offices of Bram J. Gechtman, P.A., Miami, for
Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, WETHERELL, and JAY, JJ., CONCUR.